              Case 4:18-cv-05772-DMR Document 49 Filed 01/02/20 Page 1 of 1




1    THOMAS R. BURKE (State Bar No. 141930)
     SELINA MACLAREN (State Bar No. 300001)
2    Davis Wright Tremaine LLP
     505 Montgomery Street, Suite 800
3    San Francisco, California 94111
4    Telephone: (415) 276-6500
     Facsimile: (415) 276-6599
 5   Email: thomasburke@dwt.com
     Email: selinamaclaren@dwt.com
 6
     Attorneys for Plaintiffs National Public Radio, Inc.
 7   and Eric Westervelt
 8                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                       OAKLAND DIVISION
10
     NATIONAL PUBLIC RADIO, INC., and ERIC
                                      ERIC)) CASE NO. 4:18-cv-5772-DMR
11   WESTERVELT,                           )
                                                                     DEFENDANT’S
                                           ) [PROPOSED] ORDER RE: DEFENDANT'S
12        Plaintiffs,                      ) MOTION TO CLARIFY
                                           )
13     v.                                  )
                                           )
14   UNITED STATES DEPARTMENT OF           )
     VETERANS AFFAIRS,                     )
15                                         )
          Defendant.                       )
16                                         )

17
                              Defendant’s Administrative Motion for Clarification of Order Regarding
            Having considered Defendant's
18
                                 Plaintiffs’ Opposition, the Court finds that no clarification is warranted
     Production of Documents and Plaintiffs'
19
                Defendant’s Motion.
     and denies Defendant's
                                                                   ES DISTRICT
                                                                  T            C
                                                                TA
20
     DATE: Jan. 2, 2020
                                                                                      O
                                                            S




                                                                                       U
                                                          ED




21
                                                                                        RT




                                                  The Honorable Donna M. Ryu ED
                                                                            DER
                                                      UNIT




                                                                    S O O
                                                  United States MagistrateRJudge
22                                                              I
                                                               IT S
                                                                                              R NIA




23
                                                                                 .   Ryu
                                                                          onna M
                                                       NO




24
                                                                     ge D
                                                                                              FO




                                                                J u d
                                                        RT




25
                                                                                          LI




                                                               ER
                                                            H




                                                                                      A




                                                                    N                     C
26                                                                                    F
                                                                        D IS T IC T O
                                                                              R
27

28
                                                   1
     [PROPOSED] ORDER RE: DEF. MOT. TO FOR CLARIFICATION
     4834-5017-2336V.1 0200559-000004
